Douglas, J.,
concurring in part and dissenting in part. The majority grants the requested writ and I concur. The majority does not, however, discuss the allowance of attorney fees as prayed for by relator in its complaint and supported in its reply brief at Proposition of Law No. Five. I would grant the relator its costs and attorney fees.
It is nigh impossible to distinguish this case from our holding in State ex rel. Fairfield Leader v. Ricketts (1990), 56 Ohio St.3d 97, 564 N.E.2d 486. In that case, under very similar circumstances (but, arguably, less egregious), we allowed an award of over $36,000 in costs and attorney fees to a newspaper which sued, successfully, to require a municipal council to prepare minutes of a previously held closed session. See (1992), 63 Ohio St.3d 1414, 586 N.E.2d 122. The result here should be no different especially given that, I believe, attorney fees are mandatory pursuant to R.C. 149.43(C). Further, it is arguable that by logical extension, R.C. 121.22(I)(2)(a) might apply.
In any event, the majority does not award fees and I must respectfully, but vigorously, dissent from that part of the majority’s judgment. I concur in the balance of the opinion and the judgment.
Resnick and F.E. Sweeney, JJ., concur in the foregoing opinion.